DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
The amendment filed on 01/04/2021 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive. 
In response to applicant's argument that the references fails to show certain features of the applicant’s invention as recited in claim 1, specifically, “the metadata describing results of the decoding in order to recreate the decoding, wherein recreating the decoding allows recreation of the video stream that was actually received at the video receiver device” it is noted that this limitation is rejected based on a combination of references and interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Further, it is noted that the amendment to the claim introduces interpretive 
Regarding claim 1, the references Parker and Kolarov are analogous, combinable, and teach all recited features of the limitation, “the metadata describing results of the decoding in order to recreate the decoding, wherein recreating the decoding allows recreation of the video stream that was actually received at the video receiver device.”
Parker describes a system of measuring video quality with considerations to network conditions and compression type. Paragraph 27-28 of the specification cites, “A video ID controller may also, or alternatively, obtain video content metadata corresponding to video content, such as a title, a genre, a codec, and/or one or more other types of data corresponding to video content, and communicate the video content metadata to network device 245… An optimization system may detect network conditions corresponding to the LTE network, the EPS network, and/or the IMS core network, and optimize video content delivery by modifying the manner in which video content flows through the LTE network, the EPS network, and/or the IMS core network. For instance, an optimization system may detect network conditions by measuring network congestion (e.g., queuing delay, packet loss, connection blocking, etc.), latency (e.g., the amount of time required for data to travel between network nodes), jitter (e.g., the variability of latency over a period of time), transmission control protocol (TCP) windowing, or by measuring one or more other types of network conditions. Depending on the scenario, an optimization system may optimize the delivery of video content by, for example, controlling TCP windowing, regulating port queues, managing port buffers, and/or executing one or more other types of optimization techniques regarding the LTE network, the EPS network, and/or the IMS core network. An optimization system may also, or alternatively, provide services relating to TCP termination and re-initiation. In some implementations, an optimization system may collect video quality data, such as a total quantity of bytes delivered to user device 210 or a total quantity of video delivered to user device 210, and communicate the video quality data to network device 245.” Therefore Parker teaches “the metadata describing results of the decoding”
Kolarov describes a system of measuring video quality with considerations to network conditions and compression type. Paragraph 42 of the specification cites, “an uncompressed reference video may be compressed, packetized, and subjected to simulated network loss conditions and/or simulated receiver timing conditions. In another example, the stream of compressed video from a mobile device on a lossless network may be captured for replay under various simulated network impairments.” and paragraph 60 cites, “In some embodiments, image sensor data processor 200 may retain sensor output images long enough to compare the retained images to the decoded reference frames created from the output images. The comparison may analyze various quantitative characteristics of the retained image and the decoded reference and assign a value to the comparison results. In various embodiments, the value may be saved (e.g., as metadata for the processed image)” where it may be understood that this process is done in evaluating video quality. Therefore Kolarov teaches “the metadata describing results of the decoding in order to recreate the decoding, wherein recreating the decoding allows recreation of the video stream that was actually received at the video receiver device,” where the limitations are described in combination with Parker below. 
All of the above references are analogous in the field of analyzing video quality with regard to network conditions and compression type. Furthermore, when these references are taken together in combination, the above described feature is taught. The metadata from Parker may be used as input network and compression settings to simulate the loss in video quality, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 9, and 13 claim limitations “recreating the decoding allows recreation of the video stream that was actually received at the video receiver device” and claim 9 analogous limitation, “recreation of the previous decoding of the encoded video stream that was actually viewed when the decoding log was created” are indefinite as to how “a video stream actually received” could be recreated. While the intent behind this phrasing is understood in the context of the claim- that combining the recorded decoding metadata of degradation back with an un-degraded video stream is meant to substantially recreate all of the relevant factors that affected the video stream as was received (and viewed) at a receiver- it is interpretively problematic to phrase that this would recreate the video stream actually received. Regardless of the level of detail at which the metadata is able to capture the decoding conditions, the recreation of the video stream is distinct in identity from the video stream that was actually received. Further, the best understanding of how to attempt to interpret this limitation in consistency with the claim is to conclude that the “video stream actually received” is only as definitely captured to the degree of specificity/ level of detail that the recorded metadata factors substantially recreate (essentially, simulate) all of the relevant factors that affected the video stream as was received (and viewed) at a receiver.
Claims 2-8, 10-12, and 14-20 are rejected for their dependence on claims 1, 9, and 13, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 20130057705) (hereinafter Parker) in view of Bousquet et al. (US 20070085710) (hereinafter Bousquet), further in view of Kolarov et al. (US 20140354826) (hereinafter Kolarov).
Regarding claim 1, Parker teaches A method comprising: 
receiving, by a video receiver device, an encoded video stream transmitted over a wireless communications link (see Parker paragraph 17 regarding wireless connection of devices and paragraph 25 regarding transcoder that may receive encoded video stream for user device); 
decoding the encoded video stream (see Parker paragraph 25 regarding transcoder that may receive encoded video stream for user device and process for display for user device); 
generating a decoding log, wherein the decoding log stores metadata associated with the decoding (see Parker paragraph 26-28 regarding various types of video quality data and metadata regarding codec and network conditions that are recorded as data associated with video quality);
However, Parker does not explicitly teach a digital evidence management system as needed for the limitations of claim 1. 
Bousquet, in a similar field of endeavor, teaches signing the decoding log (see Bousquet paragraph 102 regarding digital signatures of uploaded data for logs- in combination with Parker, this authentication may be for a decoding log); and 
sending the signed decoding log to a Digital Evidence Management System (DEMS) for storage (see Bousquet paragraph 3 regarding digital evidence management system and paragraph 100 regarding creation of search packs for upload to system including metadata- in combination with Parker, which generates video quality data as metadata, this system may upload video quality data as a decoding log to the DEMS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Parker to include the teaching of Bousquet by applying the teachings of Parker regarding analysis of video quality decoding and playback into the metadata process and environment of a digital evidence management system for video recordings. One of ordinary skill in the art would recognize that the desire to assess the quality of wirelessly communicated video may arise in nearly any setting where video is transmitted, and the high importance field of forensic evidence is an obvious environment where this assessment would be especially valuable. 
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
However, the combination of Parker and Bousquet does not explicitly teach applying the decoding log to the encoded stream with metadata to recreate the decoding as needed for the limitations of claim 1. 
Kolarov, in a similar field of endeavor, teaches the metadata describing results of the decoding in order to recreate the decoding, wherein recreating the decoding allows recreation of the video stream that was actually received at the video receiver device (see Kolarov paragraph 42 regarding simulation of network condition, compression and packet settings for simulated evaluation of a video in lossy conditions. In combination with the known ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Parker and Bousquet to include the teaching of Kolarov regarding the simulation of lossy conditions as a general teaching that may also incorporate simulation of the other video quality data parameters of Parker. The quality conditions of transmission of Parker are known, and one of ordinary skill in the art would be able to incorporate other video parameters in a reproducing/simulation of video in the spirit of Kolarov so that the video retrieved from the DEMS may be viewed as it was originally viewed upon transmission. While it is noted that the amended claim refers to recreating a decoding, one of ordinary skill in the art would still be able to broadly and reasonably interpret that in combination, the simulation of known video conditions to apply to an output video is a “simulated recreation” of the decoded video stream, which is therefore still broadly a “recreation” of the decoded video stream.
One would be motivated to combine these teachings in order to provide methods for video quality evaluation, and, more specifically, to full-reference and non-reference video quality evaluation of live video (see Kolarov paragraph 2).
Regarding claim 2, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches further comprising: 
generating a playout log, wherein the playout log stores output characteristics of a rendering of the decoded video stream on a viewing device (see Parker paragraph 25 and 29 ; 
signing the playout log (see Bousquet paragraph 102 regarding digital signatures of uploaded data for logs- in combination with Parker, this authentication may be for a playout log); and 
sending the signed playout log to the DEMS (see Bousquet paragraph 3 regarding digital evidence management system and paragraph 100 regarding creation of search packs for upload to system including metadata- in combination with Parker, which generates video quality data as metadata, this system may upload video quality data as a playout log to the DEMS).
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
Regarding claim 3, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches wherein the metadata associated with the decoding include one or more of: packets lost over the wireless communications link; packets discarded during the decoding; frames discarded during the decoding; a hash value of at least a portion of at least one video frame; a hash value of at least one group of pictures (GOP); a hash value of at least one element of a single video frame; and device characteristics of the video receiver device (see Parker paragraphs 55-57 regarding video quality data associated with video that includes compression data, byte data, and device data).
Regarding claim 4, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the decoding log further includes: 
an operating system of the video receiver device (see Parker paragraph 29 regarding video quality data including device type- an operating system of the device would be easily derivable and even understood to be included as information concerning device type); 
a chipset used by the video receiver device (see Parker paragraph 29 regarding video quality data including device type- a chipset of the device would be easily derivable and even understood to be included as information concerning device type); and 
a decoder used by the video receiver device (see Parker paragraphs 55-56 regarding transcoder information and video codec information).
Regarding claim 5, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches further comprising: 
generating a digest of the rendering of the decoded video stream (see Bousquet paragraph 100 regarding generation of hash values for creation of search packs for upload to system including metadata- in combination this is for the video stream of Parker); and 
adding the digest to the playout log (see Bousquet paragraph 100 regarding generation of hash values for creation of search packs for upload to system including metadata).
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
Regarding claim 6, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
wherein the playout log comprises: 
any modifications made to the decoded video stream during rendering of the decoded video stream (see Parker paragraphs 57 regarding client application video quality data including compression data and before and after frame rate).
Regarding claim 7, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches wherein the playout log further comprises: a status of a device used to render the decoded video stream (see Parker paragraphs 56-57 regarding client application video quality data including device data and network data).
Regarding claim 8, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches wherein generating the digest of the rendering of the decoded video stream further comprises: 
periodically calculating a hash for at least a portion of at least one frame of the rendered decoded video stream (see Bousquet paragraph 100 regarding generation of hash values for creation of search packs for upload to system including metadata- in combination this is for the video stream of Parker, and broadly, this would happen periodically as data is uploaded from time to time).
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
Regarding claim 9, Parker teaches A non-transitory processor readable medium containing a set of processor executable instructions thereon (see Parker 39 regarding processors, instructions and memory) that when executed by a processor cause the processor to:
retrieve a decoding log from the DEMS (see Parker paragraph 26-28 regarding various types of video quality data and metadata regarding codec and network conditions that are recorded as data associated with video quality- this may be understood to be obviously stored as data to be retrieved. In combination below with Bousquet, this data may be retrieved from a DEMS);
the decoding log including metadata describing results of a decoding of a previous decoding of the encoded video stream (see Parker paragraph 26-28 regarding various types of video quality data and metadata regarding codec and network conditions that are recorded as data associated with video quality)
render the decoded video stream (see Parker paragraph 25 regarding transcoder that may receive encoded video stream for user device and process for display for user device).
However, Parker does not explicitly teach a digital evidence management system as needed for the limitations of claim 9. 
Bousquet, in a similar field of endeavor, teaches retrieve an encoded video stream from a Digital Evidence Management System (DEMS) (see Bousquet paragraph 3 regarding digital evidence management system and paragraph 100-101 regarding interface for searching and retrieving data from DEMS- in combination with Parker, the encoded video stream is retrieved;

One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
However, the combination of Parker and Bousquet does not explicitly teach applying the decoding log to the encoded stream with metadata to recreate the decoding as needed for the limitations of claim 9. 
Kolarov, in a similar field of endeavor, teaches decode the encoded video stream by applying the decoding log to the encoded video stream (see Kolarov paragraph 42 regarding simulation of network condition, compression and packet settings for simulated evaluation of a video in lossy conditions. In combination with the known conditions of Parker, the video may be simulated for replay in the conditions recorded by the decoding log);
wherein the rendered decoded video stream is a recreation of the previous decoding of the encoded video stream that was actually viewed when the decoding log was created (see Kolarov paragraph 42 regarding simulation of network condition, compression and packet settings for simulated evaluation of a video in lossy conditions. In combination with the known 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Parker and Bousquet to include the teaching of Kolarov regarding the simulation of lossy conditions as a general teaching that may also incorporate simulation of the other video quality data parameters of Parker. The quality conditions of transmission of Parker are known, and one of ordinary skill in the art would be able to incorporate other video parameters in a reproducing/simulation of video in the spirit of Kolarov so that the video retrieved from the DEMS may be viewed as it was originally viewed upon transmission. While it is noted that the amended claim refers to recreating a decoding, one of ordinary skill in the art would still be able to broadly and reasonably interpret that in combination, the simulation of known video conditions to apply to an output video is a “simulated recreation” of the decoded video stream, which is therefore still broadly a “recreation” of the decoded video stream.
One would be motivated to combine these teachings in order to provide methods for video quality evaluation, and, more specifically, to full-reference and non-reference video quality evaluation of live video (see Kolarov paragraph 2).
Regarding claim 10, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches further comprising instructions to: 
retrieve a playout log from the DEMS evidence management system (see Parker paragraph 25 and 29 regarding various types of video quality data and metadata regarding ; 
apply the playout log to the decoded video stream (see Kolarov paragraph 42 regarding simulation of network condition, compression and packet settings for simulated evaluation of a video in lossy conditions. In combination with the known conditions of Parker, the video may be simulated for replay in the conditions recorded by the playout log); and 
generate a digest of the rendered decoded video stream (see Bousquet paragraph 100 regarding generation of hash values for creation of search packs for upload to system including metadata- in combination this may be for the rendered video stream of Parker).
One would be motivated to combine these teachings in order to provide methods for video quality evaluation, and, more specifically, to full-reference and non-reference video quality evaluation of live video (see Kolarov paragraph 2) and provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
Regarding claim 11, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches further comprising instructions to: 
retrieve a source digest from the playout log (see Bousquet paragraph 100 regarding generation of hash values for creation of search packs for upload to system including metadata- in combination this may be for the source video stream of Parker); and 
compare the digest and the source digest to determine if the rendered decoded video stream is the same as a video stream used to create the source digest (see Bousquet .
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
Regarding claim 12, the combination of Parker, Bousquet, and Kolarov teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Parker, Bousquet, and Kolarov teaches further comprising instructions to: transcode the retrieved encoded video stream (see Parker paragraph 25 regarding transcoder that may receive encoded video stream for user device and process for display for user device).
Regarding claim 13, Parker teaches a processor; 
a memory coupled to the processor, the memory containing a set of processor executable instructions (see Parker 39 regarding processors, instructions and memory) that when executed by the processor cause the processor to: 
receive, by the device, an encoded video stream transmitted over a wireless communications link (see Parker paragraph 17 regarding wireless connection of devices and paragraph 25 regarding transcoder that may receive encoded video stream for user device); 
decode the encoded video stream; (see Parker paragraph 25 regarding transcoder that may receive encoded video stream for user device and process for display for user device), 
generate a decoding log, wherein the decoding log stores metadata associated with the decoding (see Parker paragraph 26-28 regarding various types of video quality data and metadata regarding codec and network conditions that are recorded as data associated with video quality);

Bousquet, in a similar field of endeavor, teaches sign the decoding log (see Bousquet paragraph 102 regarding digital signatures of uploaded data for logs- in combination with Parker, this authentication may be for a decoding log); and   
send the signed decoding log to a Digital Evidence Management System (DEMS) for storage (see Bousquet paragraph 3 regarding digital evidence management system and paragraph 100 regarding creation of search packs for upload to system including metadata- in combination with Parker, which generates video quality data as metadata, this system may upload video quality data as a decoding log to the DEMS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Parker to include the teaching of Bousquet by applying the teachings of Parker regarding analysis of video quality decoding and playback into the metadata process and environment of a digital evidence management system for video recordings. One of ordinary skill in the art would recognize that the desire to assess the quality of wirelessly communicated video may arise in nearly any setting where video is transmitted, and the high importance field of forensic evidence is an obvious environment where this assessment would be especially valuable. 
One would be motivated to combine these teachings in order to provide for methods in the field of digital evidence management and searching (see Bousquet paragraphs 6 and 19).
However, the combination of Parker and Bousquet does not explicitly teach applying the decoding log to the encoded stream with metadata to recreate the decoding as needed for the limitations of claim 13. 
the metadata describing results of the decoding in order to recreate the decoding, wherein recreating the decoding allows recreation of the video stream that was actually received at the device (see Kolarov paragraph 42 regarding simulation of network condition, compression and packet settings for simulated evaluation of a video in lossy conditions. In combination with the known conditions of Parker, the video may be simulated for replay in the conditions recorded by the decoding log, where a simulation is broadly considered to be a recreation of the video);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Parker and Bousquet to include the teaching of Kolarov regarding the simulation of lossy conditions as a general teaching that may also incorporate simulation of the other video quality data parameters of Parker. The quality conditions of transmission of Parker are known, and one of ordinary skill in the art would be able to incorporate other video parameters in a reproducing/simulation of video in the spirit of Kolarov so that the video retrieved from the DEMS may be viewed as it was originally viewed upon transmission. While it is noted that the amended claim refers to recreating a decoding, one of ordinary skill in the art would still be able to broadly and reasonably interpret that in combination, the simulation of known video conditions to apply to an output video is a “simulated recreation” of the decoded video stream, which is therefore still broadly a “recreation” of the decoded video stream.
One would be motivated to combine these teachings in order to provide methods for video quality evaluation, and, more specifically, to full-reference and non-reference video quality evaluation of live video (see Kolarov paragraph 2).
Dependent claims 14-20 are analogous in scope to claims 2-8, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483